COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Roni Singer, Formerly Known as Roni S. Williams v. Robert
                            L. Singer

Appellate case number:      01-14-00226-CV

Trial court case number:    2012-71242

Trial court:                247th Judicial District Court of Harris County

       On July 31, 2014, this case was abated and remanded to the trial court to enter the
written findings of fact and conclusions of law requested by appellant. In that Order of
Abatement, we also stated that this appeal would be reinstated once a supplemental
clerk’s record that complies with that order was filed with the Clerk of this Court. On
August 26, 2014, the trial court clerk filed a compliant supplemental clerk’s record with
findings of fact and conclusions of law.
       Accordingly, we sua sponte REINSTATE this case on the Court’s active docket.
       The appellant’s brief is ORDERED to be filed within 30 days of the date of this
order, with no further extensions. See TEX. R. APP. P. 2, 38.6(a).
       The appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing
of appellant’s brief. See TEX. R. APP. P. 38.6(b).


       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                 

Date: September 4, 2014